Title: To Thomas Jefferson from Alexander Garrett, 16 March 1824
From: Garrett, Alexander
To: Jefferson, Thomas

Dear Sir  Charlottesville 16th March 1824Thinking it possible that at this meeting of the Visitors, they may take into consideration the applications for stewardships at the University, I take the liberty of enclosing two letters written me on that subject, the one by Col. P. P. Barbour the other by Reynolds Chapman esq. clerk of Orange, setting forth in strong terms the pretentions of Major Geo. W. Spotswood of Orange county to such appointment.In your estimate of the funds of the University applicable to the Rotunda, should you not deduct $3000. the estimated loss of subscription money, leaving the balance of $20823.98 applicable to the Rotunda instead of $23823.98 according to your estimate of the 9th instantRespectfully Your Mo Obt ServtAlex: Garrett R UVa 